F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 16 2002
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 JOHN JOSEPH WILLIAMS,

          Plaintiff-Appellant,

 v.                                                    No. 02-2133
                                                     (D. New Mexico)
 UNITED STATES OF AMERICA;                    (D.C. No. CIV-01-694-WJ/DJS)
 TOM S. UDALL, Congressman;
 NORMAN E. BROWNE; DR.
 JEFFREY KATZMAN; DR.
 THERESA MOYERS; 10 UNKNOWN
 DOES,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      John Williams appeals the district court dismissal with prejudice of his pro

se complaint for lack of subject matter jurisdiction and failure to state a claim

upon which relief can be granted. 1 Exercising jurisdiction under 28 U.S.C. §

1291, we affirm.

      We review de novo the dismissal of a complaint for lack of subject matter

jurisdiction, King v. United States, 301 F.3d 1270, 1273 (10th Cir. 2002), and

failure to state a claim upon which relief can be granted, Moffett v. Halliburton

Energy Servs., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002). In the latter instance,

“all well-pleaded allegations in the . . . complaint are accepted as true and viewed

in the light most favorable to the nonmoving party.” Id. (quotation marks and

citation omitted). While we are obligated to “liberally construe the allegations of

a pro se complaint,” Hunt v. Uphoff, 199 F.3d 1220, 1223 (10th Cir. 1999)

(citation omitted), we cannot rely on “conclusory allegations” to sustain it,

Mitchell v. King, 537 F.2d 385, 386 (10th Cir. 1976). Nor can we “supply

additional factual allegations to round out a plaintiff’s complaint or construct a

legal theory on a plaintiff’s behalf.” Whitney v. State of N.M., 113 F.3d 1170,



      1
        The district court issued two separate orders of dismissal: one addressed
the claims against the United States, Mr. Browne, Drs. Katzman and Moyers, and
the ten “Unknown Does”; the other addressed the claim against Congressman
Udall. Mr. Williams seeks review of both dismissals.

                                          -2-
1173-74 (10th Cir. 1997).

      Mr. Williams filed a seventy-three count complaint alleging the Defendants

committed various federal statutory and constitutional violations stemming from

his overnight involuntary detention in the psychiatric ward of the Veterans

Administration (V.A.) Medical Center in Albuquerque, New Mexico on October

14, 1999. He also asserts the Defendants conspired to deprive him of mental

health treatment outside of the V.A. system.

      The district court correctly relied on the doctrine of sovereign immunity

and dismissed all claims against the United States for lack of jurisdiction. Fed.

Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 477 (1994) (barring suits for

constitutional torts alleged against the government); Federal Tort Claims Act, 28

U.S.C. § 2680(h) (providing no cause of action against the United States “arising

out of assault, battery, false imprisonment, false arrest, malicious prosecution,

abuse of process, libel, slander, misrepresentation, deceit, or interference with

contract rights”). We agree with the reasoning of the district court that, fairly

construed, Mr. Williams’s complaints against the United States rest alternatively

on these two theories, and fail for want of jurisdiction.

      Against the federal officials, Mr. Williams in effect alleged constitutional

torts under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388, 389 (1971) (styled in many instances as alleged civil rights


                                         -3-
violations under 42 U.S.C. §§ 1985(3) and 1986), together with non-constitutional

torts under the Federal Tort Claims Act. The district court dismissed the

constitutional tort and statutory civil rights claims for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). A careful review of the

record, which is replete with attenuated and conclusory allegations, sustains this

decision. We agree with the district court that one cannot construe Mr.

Williams’s overnight detention as an intentional violation of his constitutional

rights at the hands of federal officials. Nor can we identify any facts to suggest

these officials conspired in any way to deny Mr. Williams access to or funding for

therapy outside the V.A. system. In particular, Mr. Williams’s personal conflict

with Representative Udall has no remedy at law without a cognizable, factually

supported cause of action, not present here. Also, the district court correctly

dismissed the claims brought under the Federal Tort Claims Act for lack of

jurisdiction because such claims are properly brought only against the United

States and not against individual officers of the United States. 28 U.S.C. §

2679(b)(1) and (d)(1).

      The district court rightly dismissed the claims against the ten Unknown

Does for failure to factually connect any of them to a cause of action, and

correctly disposed of all remaining motions filed by Mr. Williams as being moot

in light of the dismissal of his claims.


                                           -4-
      Mr. Williams complains on review he was not given an opportunity to

amend his pleadings in order to survive a dismissal. But refusal to grant leave to

amend is an exercise of discretion, Calderon v. Kan. Dep’t of Soc. & Rehab.

Servs., 181 F.3d 1180, 1187 (10th Cir. 1999), not abused here. Even sua sponte

dismissals without notice of opportunity to amend are permitted in instances, like

this one, where it is “patently obvious that the plaintiff could not prevail on the

facts alleged, . . . and allowing him an opportunity to amend his complaint would

be futile . . . .” McKinney v. State of Okla., Dep’t. of Human Servs., Shawnee,

OK, 925 F.2d 363, 365 (10th Cir. 1991) (quotation marks and citations omitted).

      Last, we reject Mr. Williams’s submission of supplementary authority under

Fed. R. App. P. 28(j) because it consists of additional factual allegations rather

than legal authority, as required by the rule.

      We AFFIRM the judgment of the district court.

                                        Entered by the Court:

                                        TERRENCE L. O’BRIEN
                                        United States Circuit Judge




                                          -5-